Exhibit 10.3

 

ESCROW AGREEMENT

 

This Escrow Agreement (“Escrow Agreement”) is dated September 26, 2018, and is
between Clyra Acquisition Corp., a California corporation whose principal office
is located at 14921 Chestnut St., Westminster, CA 92683 (“Clyra”), Scion
Solutions, LLC, an Indiana limited liability company whose principal office is
located at 15 EMS T30A Lane, Leesburg, Indiana 46538 (“Scion”), and John R.
Browning, Esq., an attorney licensed to practice law in the State of California
whose principal office is located at 3200 Park Center Drive, Suite 500, Costa
Mesa, CA 92626 (“Escrow Agent”).

 

A.      Pursuant to a Stock Purchase Agreement and Plan of Reorganization dated
September 26, 2018 to which Clyra and Scion are parties (the “Stock Purchase
Agreement”), Scion has agreed to transfer and assign substantially all of its
assets to Clyra in exchange for a total of 31,000 shares of Clyra Common Stock,
21,000 of which are referred to as the “Scion Common Shares” and 10,000 of which
are referred to as the “Scion Redeemable Shares” (the “Scion Common Shares,” and
together with the Scion Common Shares, the “Shares”), subject to certain
conditions set forth in the Stock Purchase Agreement. Certificates representing
the Scion Redeemable Shares include a legend indicating that the shares
represented thereby are subject to redemption by Clyra.

 

B.      The parties have agreed that the certificates representing the Shares
are to be held in escrow pending the occurrence of certain conditions set forth
in the Stock Purchase Agreement.

 

C.      Escrow Agent has agreed to hold the Shares, as an escrow agent only,
until it is notified as set forth herein that the conditions established in the
Stock Purchase Agreement for release of the Shares to Scion have been satisfied,
at which time the Shares will be released and delivered to Scion; or until it is
notified that the transactions contemplated in the Stock Purchase Agreement have
been abandoned, at which time the Shares will be returned to Clyra for
cancellation.

 

D.      Escrow Agent acknowledges that following the closing of the transaction
contemplated in the Stock Purchase Agreement, Clyra will change its name to
Clyra Medical Technologies, Inc.

 

NOW, THEREFORE, in consideration of the premises above recited, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledge, the parties hereto agree as follows:

 

1.      Purpose of Escrow. This Escrow is established for the purpose of
facilitating the delivery to Scion of the Scion Common Shares and the Scion
Redeemable Shares upon the occurrence of certain conditions set forth in the
Stock Purchase Agreement, or the return to Clyra of the Scion Common Shares and
the Scion Redeemable Shares in the event that the transactions contemplated in
the Stock Purchase Agreement are abandoned.

 

 

--------------------------------------------------------------------------------

 

 

2.      Acceptance of Appointment. Escrow Agent accepts the appointment as
Escrow Agent, and agrees to hold the items described below in escrow and to
deliver such items only in accordance with the provisions of this Escrow
Agreement.

 

2.      Escrow Deposits. Clyra shall deliver the following items to Escrow Agent
pursuant to the Stock Purchase Agreement:

 

 

(a)

A fully executed copy of the Stock Purchase Agreement;

 

 

(b)

A copy of this Escrow Agreement executed by Clyra, Clyra, and Scion;

 

 

(c)

Original share certificates representing the Scion Common Shares, issued to
Scion in the following denominations:

 

 

i.

10,500 shares

 

 

ii.

10,500 shares

 

 

(d)

Original share certificates representing the Scion Redeemable Shares, which
certificates include a legend indicating that the shares represented thereby are
subject to redemption by Clyra, issued to Scion in the following denominations:

 

 

i.

5,000 shares

 

 

ii.

1,000 shares

 

 

iii.

1,000 shares

 

 

iv.

1,000 shares

 

 

v.

1,000 shares

 

 

vi.

1,000 shares

 

3.      Delivery of Shares. Within five (5) days after receipt by Escrow Agent
of joint written instructions signed by authorized officers of both Clyra and
Scion (the “Joint Written Instructions”), Escrow Agent shall release and deliver
certificates representing the Shares to either Scion or to Clyra as specified in
the Joint Written Instructions.

 

4.      Termination of Escrow. This Escrow shall terminate upon the earliest to
occur of the following:

 

 

(a)

The date on which all of certificates representing the Shares have been
delivered pursuant to Joint Written Instructions;

 

 

(b)

The date on which a written notice of termination signed by Clyra and Scion has
been delivered to Escrow Agent; or

 

2

--------------------------------------------------------------------------------

 

 

 

(c)

September 26, 2028 .

 

In the event this Escrow is terminated before all of the certificates
representing the Shares have been delivered pursuant to Joint Written
Instructions as provided in Section 3 above, Escrow Agent shall return to Clyra
any certificates representing Shares that have not been delivered prior to such
termination and Escrow Agent shall thereupon be relieved of its duties
hereunder.

 

5.      Provisions Regarding Escrow Agent. It is understood and agreed that the
duties of Escrow Agent are entirely ministerial, being limited to receiving
certificates representing the Shares, and holding and releasing such
certificates as directed in Joint Written Instructions in accordance with this
Escrow Agreement. Escrow Agent acts hereunder as a depository only, and is not
responsible or liable in any manner whatsoever for the sufficiency, correctness,
genuineness, or validity of any instrument deposited with it, or with respect to
the form or execution of the same, or the identity, authority, or rights of any
person executing or depositing the same.

 

6.      Limitation of Liability. Escrow Agent shall not be liable for any error
of judgment or for any act done or step taken or omitted by it in good faith, or
for any mistake of fact or law, or for anything which it may do or refrain from
doing in connection herewith, except its own gross negligence or willful
misconduct. Escrow Agent may consult with legal counsel in the event of any
dispute or question as to the consideration of the foregoing instructions or the
Escrow Agent's duties hereunder, and Escrow Agent shall incur no liability and
shall be fully protected in acting in accordance with the opinion and
instructions of such counsel.

 

7.      Indemnification. Clyra and Scion shall jointly and severally indemnify
and save Escrow Agent harmless from and against any and all liability, loss,
cost, damages, claims, demands, suits, actions, expenses and disbursements of
whatever kind and nature which may be incurred by, imposed upon, asserted
against or demanded from Escrow Agent in connection with the performance of his
duties hereunder other than those arising from the gross negligence or fraud of
Escrow Agent.

 

8.      Resolution of Disputes. In the event of any disagreement between the
parties resulting in adverse claims and/or demands being made in connection with
any papers, money, or property involved herein or affected hereby, Escrow Agent
shall be entitled, at its option, to refuse to comply with any such claim, or
demand so long as such disagreement shall continue and, in so refusing, Escrow
Agent shall not be or become liable to the undersigned or any of them for the
failure or refusal to comply with such conflicting or adverse demands, Escrow
Agent shall be entitled to continue to so refrain and refuse to so act until:

 

 

(a)

the rights of adverse claimants have been finally adjudicated in a court of
proper jurisdiction; or

 

 

(b)

all differences shall have been adjusted by agreement and Escrow Agent shall
have been notified thereof in writing signed by all of the persons interested.

 

3

--------------------------------------------------------------------------------

 

 

9.      Third Party Beneficiary. The parties agree that this Escrow Agreement
has been executed solely for the benefit of the parties named herein; and no
other party including, without limitation, partners or creditors are intended to
be benefited under the provisions hereof. No person shall be entitled to enforce
any provision hereof as a third party beneficiary.

 

10.      Notices. All notices will be in writing and will be given by personal
delivery with a signed acknowledgment of receipt; by United States mail, postage
prepaid, with return receipt requested; by an established commercial courier
service, charge prepaid, with written proof of delivery; or by electronic mail
with a confirmation of receipt. Notices will be addressed to the person and
address designated below (or such other person or address as the Parties may
designate on ten days’ notice in accordance with this Section):

 

 

(a)

If to Clyra:

 

 

 

14921 Chestnut St.

Westminster, CA 92683

 

 

 

With a copy to:

 

Browning Law Group, Inc.

3200 Park Center Drive, Suite 500

Costa Mesa, CA 92626

 

 

(b)

If to Scion:

 

 

 

Scion Solutions, LLC

15 EMS T30A Lane

Leesburg, Indiana 46538

 

 

 

With a copy to:

 

 

 

David B. Tingey

Kirton McConkie

36 So. State Street, Suite 1900

Salt Lake City, Utah 84111

 

 

(c)

If to Escrow Agent:

 

 

 

John R. Browning, Esq.

3200 Park Center Drive, Suite 500

Costa Mesa, CA 92626

 

 

A notice will be deemed effective upon confirmed receipt, which includes
(a) receipt confirming delivery from an established commercial courier service,
(b) response to an email notice, or (c) a date-stamped return receipt from the
U.S. Postal Service, or in the case of refusal to accept delivery the earliest
of (x) the date of the attempted delivery or refusal to accept, (y) the delivery
date of the return receipt, or (z) the date of receipt of notice of refusal or
notice of non-delivery by the sending party.

 

4

--------------------------------------------------------------------------------

 

 

11.     Counterparts. This Escrow Agreement may be signed in one or more
counterparts, each of which shall be deemed an original and together shall
constitute one and the same instrument. Executed copies of this Agreement
transmitted by facsimile or e-mail shall be valid and binding.

 

12.     Severability. If any provision of this Escrow Agreement, or the
application thereof to any person or circumstance, shall be invalid or
unenforceable to any extent, the remainder of this Escrow Agreement, or the
application of such term to persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby. Each term
of this Escrow Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

13.     Amendment, Modification. The provisions of this Escrow Agreement may be
amended, modified, changed or waived only by a written instrument signed by the
party against whom enforcement of any waiver, amendment, change, modification or
discharge is sought.

 

14.     Titles and Captions. All titles and captions in this Escrow Agreement
are set forth herein for convenience only and shall not be deemed part of this
Escrow Agreement, and they in no way define, limit, augment, extend or describe
the scope, content or intent of any part of this Escrow Agreement.

 

15.     Further Action. The parties shall execute and deliver all documents,
provide all information, and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Escrow Agreement.

 

16.     Authorization. Each respective person executing this Escrow Agreement
represents and warrants that said person is duly authorized to execute this
Escrow Agreement on behalf of the party for whom such person purports to execute
this Escrow Agreement.

 

17.     Applicable Law. This Escrow Agreement shall be construed in accordance
with and shall be governed by the laws of the state in which the Escrow Agent
maintains its principal place of business.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement on the date
first written above.

 

  CLYRA:     Clyra Acquisition Corp.     A California corporation           By: 
/s/ Steven V. Harrison       Steven V. Harrison, President                
SCION:     Scion Solutions, LLC     An Indiana limited liability company        
  By: /s/ Spencer Brown       Spencer Brown           ESCROW AGENT:     John R.
Browning, Esq.             /s/ John R. Browning                    

 

 

6